Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered June 26, 1989, convicting him of criminal sale of a controlled substance in the third degree (two counts), assault in the second degree, escape in the first degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of his identity as the seller of narcotics to two undercover officers was legally insufficient is not preserved for appellate review (see, People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we note that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolutions of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.